Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the amendment and Arguments/Remarks filed on 08/22/2022 (hereafter Remarks). Claims 1 and 15 - 20 are amended. Claims 1 – 20 are presently pending in the application and have been examined below.

Information Disclosure Statement
The information disclosure statements (IDS) dated 08/22/2022 and 05/06/2020 have been received and considered.

Response to Arguments
Applicant’s arguments presented in Remarks with respect to claims 1 – 20 have overcome the prior rejection due to the Ghannam, Slupik, and Das references not qualifying as prior art.  A new rejection on the merits follows.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5, 6, and 10 – 20 are rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ) second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites ‘the aircraft engine’ and claims 15, 18 – 20 recite ‘gas turbine engine’. These limitations lack proper antecedent basis. For examination, these limitations are treated as a general vehicle engine and/or vehicle engine component.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 11, 14, 15, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rueckriemen (US 2021/0273819) (hereafter Rueckriemen), in view of Uhr et al. (US 2019/0005470) (hereafter Uhr), and in view of Rohleder et al. (US 2012/0304024) (here after Rohleder).

Regarding claim 1 Rueckriemen teaches: A method for controlling an aircraft engine having a control module (Examiner note: control module is met by the program module and/or ECU) (Rueckriemen, in Para. [0029] discloses “The program module may be configured to control the creation of entries in the blockchain assigned to the program module” Rueckriemen, in Para. [0224] discloses “The electronic components 140, 160, 180 are, for example, engine electronic components, chassis electronic components and/or other electronic components, each of which may be designed as separate electronic control units (ECUs).”)  and smart nodes (Examiner note: smart node is disclosed as a node with a variety of functions is met by the nodes with additional functions controlled by the program module) (Rueckriemen, in Para. [0021] further discloses “Additional blocks of the blockchain are generated, for example, in a computationally intensive process also known as mining. These additionally generated blocks are then added to the blockchain and distributed to all participants or nodes of the network via a network”. Rueckriemen, in Para. [0029] further discloses “The program module may be saved in one block of the blockchain or distributed over several blocks of the blockchain”)
comprising: maintaining a block chain ledger at the control module of the aircraft engine, wherein the block chain comprises an information block storing aircraft related information from at least a preceding engine start, (Examiner note: as noted above control module is met by the program module of Rueckriemen; due to the lack of proper antecedent basis, see 112 rejection, the control functions of an aircraft engine are treated as general control functions/operations of a vehicle engine) (Rueckriemen, in Para. [0006] discloses “The blockchain comprises, in one block, a program module with first and second program instructions.” Rueckriemen, in Para. [0029] discloses “The program module may be configured to control the creation of entries in the blockchain assigned to the program module. The program module may be saved in one block of the blockchain or distributed over several blocks of the blockchain” Rueckriemen, in Para. [0096] discloses “Since in modem vehicles the vehicle software has a far-reaching influence on the control of the technical components, such as the engine, an identification of the software may provide important information regarding the condition and functional behaviour of the vehicle.”);  
and the control module comprises control node circuitry; (Rueckriemen, in Para. [0024] discloses “The computational intensity required for the creation of additional blocks may be controlled via requirements on the hash value of the additional block to be created.” Rueckriemen, in Para. [0029] discloses “The program module may be configured to control the creation of entries in the blockchain assigned to the program module”)
[maintaining a hash of at least a digital certificate and data at one of the smart nodes, the smart nodes comprising a processor circuitry and a memory storing said hash, and being in digital communication with the control module; transmitting, by the one of the smart nodes] (Uhr)
Rueckriemen fails to explicitly teach:
maintaining a hash of at least a digital certificate and data at one of the smart nodes, the smart nodes comprising a processor circuitry and a memory storing said hash, and being in digital communication with the control module; transmitting, by the one of the smart nodes
Uhr from the analogous technical field teaches: smart node (Examiner note: smart node is disclosed as a node performing variety of operations, including data storage, processing, communication etc.) (Uhr, in Para. [0014] discloses “and blockchain nodes storing the transaction information for user verification and the transaction information for storing the public key transmitted from the certificate-managing server in the blockchain” Uhr, in Para. [0018] discloses “wherein the certificate-managing server acquires the public key and user-verifying hash information for authentication from the transaction information for storing the public key and the transaction information for user verification transmitted from the blockchain nodes, acquires user-verifying hash information for comparison by hashing the transmitted user-identifying hash”).
maintaining a hash of at least a digital certificate and data at one of the smart nodes, the smart nodes comprising a processor circuitry and a memory storing said hash, and being in digital communication with the control module; transmitting, by the one of the smart nodes (Examiner note: as noted, smart node is disclosed as a node performing variety of operations, including data storage, processing, communication etc.) (Uhr, in Para. [0014] discloses “and blockchain nodes storing the transaction information for user verification and the transaction information for storing the public key transmitted from the certificate-managing server in the blockchain” Uhr, in Para. [0018] discloses “wherein the certificate-managing server acquires the public key and user-verifying hash information for authentication from the transaction information for storing the public key and the transaction information for user verification transmitted from the blockchain nodes, acquires user-verifying hash information for comparison by hashing the transmitted user-identifying hash”)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Rueckriemen, in view of the teaching of Uhr which discloses variety of node operations/functions in order to improve information management in the network (Uhr, [0014, 0018]).
 Rueckriemen further teaches: message including the hash to the control module; receiving the message at the control module; 
at the control module determining a control hash based upon the information from at least [[a]] the preceding engine start stored in the information block; 
(Examiner note: information about preceding engine start is met by an information of the vehicle history) (Rueckriemen, in Para. [0024] discloses “The logged vehicle history may be used not only to prove that no irregularities have occurred in the recording of vehicle data, such as the mileage. In addition, the vehicle history may also be used, for example, to determine whether special events such as accidents or malfunctions have occurred”).
Rueckriemen as modified by Uhr, fails to explicitly teach: at the control module comparing the hash to the control hash; based upon the comparison, starting the aircraft engine and updating the block chain ledger as a function of the received message.
Rohleder from the analogous technical field teaches: at the control module comparing the hash to the control hash; based upon the comparison, starting the aircraft engine and updating the block chain ledger as a function of the received message (Examiner note: as noted above aircraft engine is treated as an engine; control module is met by the method 400 of Rohleder, comprising step/unit 434 as depicted in Fig. 4; comparative analysis of hash values followed by an engine start is met by a comparative analysis of the hash value/code with the initial hash value/code, i.e. control hash, followed by the start of further task, e.g. engine start) (Rohleder, in Para. [0046] discloses “After the replicate performance, this one of the R/R units 231 or 232 compares the replicate result hash code with the initial result hash code for this task, and produces an error signal in case of discrepancy between the replicate hash code and the initial hash code for this task.” Rohleder, in Para. [0071] discloses “without any error signal, signifying that results of the replication task 516 and of the initial task 514 were identical and verifying the corrective or test action. The data processing unit 201 can then start a further task 522.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Rueckriemen, as modified by Uhr, in view of the teaching of Rohleder which discloses comparative analysis of hash values/codes followed by further actions, i.e. engine start in order to improve security of engine control and management (Rohleder, [0046, 0071]).

Regarding claim 2 Rueckriemen, as modified by Uhr and Rohleder, teaches: The method of Claim 1, further comprising maintaining a second hash of at least the digital certificate (Rueckriemen, in Para. [0124] discloses “the data record may comprise a chassis number, an engine number, information regarding vehicle properties and/or a hash of the registration certificate”) and data at another of the smart nodes (Examiner note: as noted, smart node is disclosed as a node performing variety of operations, including data storage, processing, communication etc.) (Uhr, in Para. [0014] discloses “and blockchain nodes storing the transaction information for user verification and the transaction information for storing the public key transmitted from the certificate-managing server in the blockchain” Uhr, in Para. [0018] discloses “wherein the certificate-managing server acquires the public key and user-verifying hash information for authentication from the transaction information for storing the public key and the transaction information for user verification transmitted from the blockchain nodes, acquires user-verifying hash information for comparison by hashing the transmitted user-identifying hash”) wherein the message includes the second hash; and wherein the step of comparing the hash to the control hash, further comprises comparing the second hash to the control hash (Examiner note: information about preceding engine start is met by an information of the vehicle history) (Rueckriemen, in Para. [0024] discloses “The logged vehicle history may be used not only to prove that no irregularities have occurred in the recording of vehicle data, such as the mileage. In addition, the vehicle history may also be used, for example, to determine whether special events such as accidents or malfunctions have occurred”).
 
Regarding claim 3 Rueckriemen, as modified by Uhr and Rohleder, teaches: The method of Claim 1, wherein the step of transmitting the message also includes encrypting the message with one of a private key or public key (Rueckriemen, in Para. [0006] discloses “The program module is assigned to a first public cryptographic key of a first asymmetric key pair of a first vehicle owner and a private cryptographic key of the first asymmetric key pair is saved in a memory of a computer system of a first owner of the vehicle.” Rueckriemen, in Para. [0035] discloses “An asymmetric key pair consists of a public key, which is used to encrypt and/or decrypt data and which may be passed on to third parties, for example to a service provider, and a private key, which is used to encrypt and/or decrypt data and which usually has to be kept secret.”).

Regarding claim 4 Rueckriemen, as modified by Uhr and Rohleder, teaches: The method of Claim 1, wherein the step of receiving the message also comprises decrypting the message with one of a private key or public key (Rueckriemen, in Para. [0035] discloses “An asymmetric key pair consists of a public key, which is used to encrypt and/or decrypt data and which may be passed on to third parties, for example to a service provider, and a private key, which is used to encrypt and/or decrypt data and which usually has to be kept secret.”).

Regarding claim 5 Rueckriemen, as modified by Vityaz and Ghannam, teaches: The method of Claim 1, further comprising at the one of the smart nodes (Examiner note: as noted, smart node is disclosed as a node performing variety of operations, including data storage, processing, communication etc.) (Uhr, in Para. [0014] discloses “and blockchain nodes storing the transaction information for user verification and the transaction information for storing the public key transmitted from the certificate-managing server in the blockchain” Uhr, in Para. [0018] discloses “wherein the certificate-managing server acquires the public key and user-verifying hash information for authentication from the transaction information for storing the public key and the transaction information for user verification transmitted from the blockchain nodes, acquires user-verifying hash information for comparison by hashing the transmitted user-identifying hash”) maintaining a local block chain ledger, wherein the local block chain comprises a digital certificate (Rueckriemen, in Para. [0124] discloses “the data record may comprise a chassis number, an engine number, information regarding vehicle properties and/or a hash of the registration certificate”) and data from at least the preceding engine start and wherein the step of transmitting further comprises updating the local block chain ledger (Examiner note: information about preceding engine start is met by an information of the vehicle history) (Rueckriemen, in Para. [0024] discloses “The logged vehicle history may be used not only to prove that no irregularities have occurred in the recording of vehicle data, such as the mileage. In addition, the vehicle history may also be used, for example, to determine whether special events such as accidents or malfunctions have occurred” Rueckriemen, in Para. [0100] discloses “In particular, the maintenance may include a software update.”).

Regarding claim 6 Rueckriemen, as modified by Uhr and Rohleder, teaches: The method of Claim 1, wherein the data is selected from the group consisting of manufacturer, serial number (Rueckriemen, in Para. [0224] discloses “The system according to FIG. 3 enables the vehicle computer system 100 to retrieve the identifiers, i.e. for example the serial numbers, of one or more components 140, 160, 180 of the vehicle electronics”
 of the smart node (Examiner note: as noted, smart node is disclosed as a node performing variety of operations, including data storage, processing, communication etc.) (Uhr, in Para. [0014] discloses “and blockchain nodes storing the transaction information for user verification and the transaction information for storing the public key transmitted from the certificate-managing server in the blockchain” Uhr, in Para. [0018] discloses “wherein the certificate-managing server acquires the public key and user-verifying hash information for authentication from the transaction information for storing the public key and the transaction information for user verification transmitted from the blockchain nodes, acquires user-verifying hash information for comparison by hashing the transmitted user-identifying hash”) software configuration, date of manufacture, date of qualification, public key and a preceding hash (Examiner note: information about preceding values is met by an information of the vehicle history) (Rueckriemen, in Para. [0024] discloses “The logged vehicle history may be used not only to prove that no irregularities have occurred in the recording of vehicle data, such as the mileage. In addition, the vehicle history may also be used, for example, to determine whether special events such as accidents or malfunctions have occurred”).

Regarding claim 7 Rueckriemen, as modified by Uhr and Rohleder, teaches: The method of Claim 5, wherein the step of updating (Rueckriemen, in Para. [0100] discloses “In particular, the maintenance may include a software update.”) the local block chain ledger further comprises deleting the preceding block from the local block chain ledger (Rueckriemen, in Para. [0024] discloses “Due to the chain structure, data once saved in a blockchain may no longer be changed or removed without replacing large parts of the blockchain”).

Regarding claim 8 Rueckriemen, as modified by Uhr and Rohleder, teaches: The method of Claim 1, further comprising updating the digital certificate (Examiner note: certificate update is met by update of software comprising certificate) (Rueckriemen, in Para. [0031] discloses “A "certificate" is understood here to be a digital certificate, also known as a public key certificate.” Rueckriemen, in Para. [0961] discloses “the vehicle data comprise a software ID of a software update of the vehicle computer system.”).

Regarding claim 9 Rueckriemen, as modified by Uhr and Rohleder, teaches: The method of claim 8, wherein the digital certificates are updated annually (Examiner note: annual period is met by a predefined time) Rueckriemen, in Para. [0237] discloses “The criterion may be a time criterion, for example. If a predefined time has expired, an entry is made in the blockchain.”).

Regarding claim 10 Rueckriemen, as modified by Uhr and Rohleder, teaches: The method of Claim 1, wherein the step of determining a control hash further comprises updating the block chain ledger with a digital certificate (Examiner note: as noted above, certificate update is met by update of software comprising certificate) (Rueckriemen, in Para. [0031] discloses “A "certificate" is understood here to be a digital certificate, also known as a public key certificate.” Rueckriemen, in Para. [0961] discloses “the vehicle data comprise a software ID of a software update of the vehicle computer system.”) and data associated with the one smart node prior to the comparison (Examiner note: as noted above, control hash is met by the initial hash value/code; all task steps of Rohleder including updates, transmission, execution occur prior to comparison as depicted in Fig. 4) (Rohleder, in Para. [0063] discloses “The record mode R/R unit 231 or 232 immediately calculates and updates an initial result hash code” Rohleder, in Para. [0046] discloses “After the replicate performance, this one of the R/R units 231 or 232 compares the replicate result hash code with the initial result hash code for this task, and produces an error signal in case of discrepancy between the replicate hash code and the initial hash code for this task.”).


Regarding claim 11 Rueckriemen, as modified by Uhr and Rohleder, teaches: The method of Claim 10, wherein the data includes a hash from a preceding smart node message (Examiner note: information about preceding actions/messages is met by an information of the vehicle history) (Rueckriemen, in Para. [0024] discloses “The logged vehicle history may be used not only to prove that no irregularities have occurred in the recording of vehicle data, such as the mileage. In addition, the vehicle history may also be used, for example, to determine whether special events such as accidents or malfunctions have occurred”)

Regarding claim 14 Rueckriemen, as modified by Uhr and Rohleder, teaches: The method of Claim 1, wherein the control module maintains block chain ledgers for each of the smart nodes (Examiner note: as noted above, control module is met by the program module of Rueckriemen; smart node, i.e. a node with a variety of functions is met by the nodes controlled by the program module) (Rueckriemen, in Para. [0029] discloses “The program module may be configured to control the creation of entries in the blockchain assigned to the program module. The program module may be saved in one block of the blockchain or distributed over several blocks of the blockchain”).

Regarding claim 15 Rueckriemen teaches: [A method of authentication of a smart node in a gas turbine engine, comprising: determining [[the]] required operational characteristics for the smart node;] (Uhr)
 generating a hash at a control module (Examiner note: as noted above control module is met by the program module and/or ECU) (Rueckriemen, in Para. [0006] discloses “The blockchain comprises, in one block, a program module with first and second program instructions.” Rueckriemen, in Para. [0124] discloses “the data record may comprise a chassis number, an engine number, information regarding vehicle properties and/or a hash of the registration certificate”).
[reflective of required operational characteristics for the smart node, the control module comprising control node circuitry;] (Rohleder) 
storing the hash in a block chain; receiving a second hash at the control module from the smart node, (Examiner note: as noted above, transmitting/receiving messages are met by communication within a network) (Rueckriemen, in Para. [0177] discloses “This non-personalised program module is personalised by the vehicle manufacturer, i.e. it is assigned to a vehicle by storing an identifier of the vehicle in a block of the blockchain assigned to the program module. The identifier may be, for example, a vehicle identification number or a public cryptographic key assigned to the vehicle.” Rueckriemen, in Para. [0072] discloses “The vehicle computer system also comprises a mobile communications interface for communication via a mobile communications network”);
[ the smart node comprising processor circuitry configured to digitally communicate the second hash to the control module;] (Uhr) 
[comparing the hash stored in the block chain with the second hash; authenticating the operation of the smart node based upon the comparison; and, updating the block chain by the control module storing the second hash in the block chain.] (Rohleder)
Rueckriemen fails to explicitly teach: A method of authentication of a smart node in a gas turbine engine, comprising: determining [[the]] required operational characteristics for the smart node;
the smart node comprising processor circuitry configured to digitally communicate the second hash to the control module;
Uhr from the analogous technical field teaches: A method of authentication of a smart node in a gas turbine engine (Examiner note: due to the lack of proper antecedent basis, see 112(b) rejection, the control functions of a gas turbine are treated as general control functions/operations of a vehicle engine component;)
(Uhr, in Para. [0016] discloses “a system for authenticating a public certificate based on a blockchain, including: an information security device including its decryption engine and its memory having a private key for the public certificate; a user device requesting an authentication of the public certificate based on the blockchain”)
comprising: determining [[the]] required operational characteristics for the smart node (Examiner note: smart node is disclosed as a node performing variety of operations, including data storage, processing, communication etc.)
 (Uhr, in Para. [0014] discloses “and blockchain nodes storing the transaction information for user verification and the transaction information for storing the public key transmitted from the certificate-managing server in the blockchain” Uhr, in Para. [0018] discloses “wherein the certificate-managing server acquires the public key and user-verifying hash information for authentication from the transaction information for storing the public key and the transaction information for user verification transmitted from the blockchain nodes, acquires user-verifying hash information for comparison by hashing the transmitted user-identifying hash”)
the smart node comprising processor circuitry configured to digitally communicate the second hash to the control module;
(Examiner note:  second hash is disclosed as that comprising all operations characteristics of the node, i.e. smart node, it is met by the hash value related to the user verification/authentication) (Uhr, in Para. [0017] discloses “a step S400 of the authentication- requesting server determining whether a hash value of the user-verifying hash information for authentication included in the validity-confirming signal corresponds to a hash value of the user-verifying hash information for comparison after acquiring the hash value of the user-verifying hash information for authentication and the hash value of the user-verifying hash information for comparison from its hashing engine;”)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Rueckriemen, in view of the teaching of Uhr which discloses variety of a node operations/functions with variety of operational capabilities, i.e. smart node, in order to improve information and data processing management in the network (Uhr, [0017]).
Rueckriemen as modified by Uhr, fails to explicitly teach: reflective of required operational characteristics for the smart node, the control module comprising control node circuitry; 
comparing the hash stored in the block chain with the second hash; authenticating the operation of the smart node based upon the comparison; and, updating the block chain by the control module storing the second hash in the block chain
Rohleder from the analogous technical field teaches: reflective of required operational characteristics for the smart node, the control module comprising control node circuitry; 
comparing the hash stored in the block chain with the second hash; authenticating the operation of the smart node based upon the comparison; and, updating the block chain by the control module storing the second hash in the block chain 
(Examiner note: as noted above, control module is met by the method 400 of Rohleder, comprising step/unit 434 as depicted in Fig. 4; comparative analysis of hash values followed by an engine start is met by a comparative analysis of the hash value/code with the initial hash value/code, i.e. control hash, followed by the start of further task) (Rohleder, in Para. [0046] discloses “After the replicate performance, this one of the R/R units 231 or 232 compares the replicate result hash code with the initial result hash code for this task, and produces an error signal in case of discrepancy between the replicate hash code and the initial hash code for this task.” Rohleder, in Para. [0071] discloses “without any error signal, signifying that results of the replication task 516 and of the initial task 514 were identical and verifying the corrective or test action. The data processing unit 201 can then start a further task 522.”).
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Rueckriemen, as modified by Uhr, in view of the teaching of Rohleder which discloses comparative analysis of hash values/codes followed by further actions, i.e. engine start in order to improve security of engine control and management (Rohleder, [0046, 0071]).

Regarding claim 18 Rueckriemen, as modified by Uhr and Rohleder, teaches: The method of Claim 15, further comprising starting [[a]] the gas turbine engine subsequent to the authentication of the operation of the smart node.
(Examiner note: verification/authentication of the operations/actions followed by an engine start is met by a comparative analysis of the hash value/code with the initial hash value/code, i.e. control hash, followed by the start of further task, e.g. engine start) (Rohleder, in Para. [0071] discloses “without any error signal, signifying that results of the replication task 516 and of the initial task 514 were identical and verifying the corrective or test action. The data processing unit 201 can then start a further task 522.”).

 Regarding claim 20 Rueckriemen teaches: [A method for authenticating a component on a gas turbine prior to operation, comprising:] (Uhr) 
maintaining a block chain ledger at a control module of the gas turbine (Examiner note: as noted above control module is met by the program module and/or ECU) (Rueckriemen, in Para. [0006] discloses “The blockchain comprises, in one block, a program module with first and second program instructions.” Rueckriemen, in Para. [0124] discloses “the data record may comprise a chassis number, an engine number, information regarding vehicle properties and/or a hash of the registration certificate”),
[wherein the block chain comprises successive information blocks of stored information for the gas turbine, and the control module comprises processor circuitry;] (Uhr)
 wherein at least some of the information blocks include information reflective of at least the component (Rueckriemen, in Para. [0224] discloses “The system according to FIG. 3 enables the vehicle computer system 100 to retrieve the identifiers, i.e. for example the serial numbers, of one or more components 140, 160, 180 of the vehicle electronics”);
receiving a digital message at the control module from the component; at the control module determining a control hash based upon the information reflective of at least the component stored in the at least some of the information blocks; (Examiner note: receiving/transmitting messages within a network is met by a communication via the network) (Rueckriemen, in Para. [0072] discloses “The vehicle computer system also comprises a mobile communications interface for communication via a mobile communications network”)
[determining a hash based at least upon the received message., and at the control module., comparing the hash to the control hash; based upon the comparison, authenticating the component, updating the block chain ledger as a function of the received digital message; and, operating the gas turbine.] (Rohleder)
Rueckriemen fails to explicitly teach: A method for authenticating a component on a gas turbine prior to operation, comprising:
wherein the block chain comprises successive information blocks of stored information for the gas turbine, and the control module comprises processor circuitry;
Uhr from the analogous technical field teaches: A method for authenticating a component on a gas turbine prior to operation, comprising: (Examiner note: due to the lack of proper antecedent basis, see 112(b) rejection, the control functions of a gas turbine are treated as general control functions/operations of a vehicle engine component;) (Uhr, in Para. [0016] discloses “a system for authenticating a public certificate based on a blockchain, including: an information security device including its decryption engine and its memory having a private key for the public certificate; a user device requesting an authentication of the public certificate based on the blockchain”)
wherein the block chain comprises successive information blocks of stored information for the gas turbine, and the control module comprises processor circuitry (Uhr, in Para. [0014] discloses “and blockchain nodes storing the transaction information for user verification and the transaction information for storing the public key transmitted from the certificate-managing server in the blockchain”. Uhr, in Para. [0017] discloses “a step S400 of the authentication- requesting server determining whether a hash value of the user-verifying hash information for authentication included in the validity-confirming signal corresponds to a hash value of the user-verifying hash information for comparison after acquiring the hash value of the user-verifying hash information for authentication and the hash value of the user-verifying hash information for comparison from its hashing engine;” Uhr, in Para. [0170] discloses “The hardware device may include a processor such as a CPU or a GPU, combined with a memory device such as ROM or RAM to store the program commands, configured to execute the commands stored in the memory, and a communication part which can exchange signals with external devices.”)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Rueckriemen, in view of the teaching of Uhr which discloses variety of a node operations/functions with variety of operational capabilities in order to improve information and data processing management in the network (Uhr, [0014, 0017, 0170]).
Rueckriemen as modified by Uhr, fails to explicitly teach: determining a hash based at least upon the received message, and at the control module, comparing the hash to the control hash; based upon the comparison, authenticating the component, updating the block chain ledger as a function of the received digital message; and, operating the gas turbine
Rohleder from the analogous technical field teaches: determining a hash based at least upon the received message, and at the control module, comparing the hash to the control hash; based upon the comparison, authenticating the component, updating the block chain ledger as a function of the received digital message; and, operating the gas turbine (Examiner note: as noted above, control module is met by the method 400 of Rohleder, comprising step/unit 434 as depicted in Fig. 4; comparative analysis of hash values followed by an engine start is met by a comparative analysis of the hash value/code with the initial hash value/code, i.e. control hash, followed by the start of further task) (Rohleder, in Para. [0046] discloses “After the replicate performance, this one of the R/R units 231 or 232 compares the replicate result hash code with the initial result hash code for this task, and produces an error signal in case of discrepancy between the replicate hash code and the initial hash code for this task.” Rohleder, in Para. [0071] discloses “without any error signal, signifying that results of the replication task 516 and of the initial task 514 were identical and verifying the corrective or test action. The data processing unit 201 can then start a further task 522.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Rueckriemen, as modified by Uhr, in view of the teaching of Rohleder which discloses comparative analysis of hash values/codes followed by further actions, i.e. engine start in order to improve security of engine control and management (Rohleder, [0046, 0071]).

Claims 12, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rueckriemen (US 2021/0273819) (hereafter Rueckriemen), in view of Uhr et al. (US 2019/0005470) (hereafter Uhr), and in view of Rohleder et al. (US 2012/0304024) (here after Rohleder), and in view of Periasamy et al.  (US 2017/0017211) (hereafter Periasamy). 

Regarding claim 12 Rueckriemen, as modified by Uhr and Rohleder, fails to explicitly teach: The method of claim 1, wherein the control module and smart nodes are arranged in a DCS architecture. 
Periasamy from the analogous technical field teaches: The method of claim 1, wherein the control module and smart nodes are arranged in a DCS architecture
(Periasamy, in Para. [0002] discloses “Automated control systems are used extensively in industry and for example can be achieved using programmable logic controllers (PLC(s)), or in the case of more complex systems using distributed control systems (DCS) or supervisory control and data acquisition systems (SCADA).” Periasamy, in Para. [0048] discloses “Nodes of the topology correspond to represented function blocks within the control system, while interconnections or and relationships between such nodes may be determined based on data flows, control flows or other attributes representative of function or hierarchy within the control system.”)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Rueckriemen, as modified by Uhr and Rohleder, in view of the teaching of Periasamy which discloses a usage of nodes with extended capabilities, i.e. smart nodes, in a distributed control system in order to improve coordination among server controlling nodes (Periasamy, [0002, 0048]).

Regarding claim 13 Rueckriemen, as modified by Uhr and Rohleder, fails to explicitly teach: The method of Claim 1, wherein the control module and smart nodes are arranged in a CCS architecture.
Periasamy from the analogous technical field teaches: The method of Claim 1, wherein the control module and smart nodes are arranged in a CCS architecture (Examiner note: CCS stands for a centralized control system) (Periasamy, in Para. [0047] discloses “FIG. 1C on the other hand illustrates a centralized control system, wherein controllers 102b and 102c are configured to control discrete groups of actuators and sensors, but are in turn controlled by a centralized controller 102a.”  Periasamy, in Para. [0048] discloses “Nodes of the topology correspond to represented function blocks within the control system, while interconnections or and relationships between such nodes may be determined based on data flows, control flows or other attributes representative of function or hierarchy within the control system.”) 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Rueckriemen, as modified by Uhr and Rohleder, in view of the teaching of Periasamy which discloses a usage of nodes with extended capabilities, i.e. smart nodes, in a distributed or centralized control system in order to improve coordination among server controlling nodes (Periasamy, [0047, 0048]).

Claims 16, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rueckriemen (US 2021/0273819) (hereafter Rueckriemen), in view of Uhr et al. (US 2019/0005470) (hereafter Uhr), and in view of Rohleder et al. (US 2012/0304024) (here after Rohleder), and in view of Tofano (US 2020/0057752) (hereafter Tofano).

Regarding claim 16 Rueckriemen, as modified by Uhr and Rohleder, fails to explicitly teach: The method of Claim 15, further comprising generating the second hash at the smart node with the processor circuitry as at least a reflection of operations characteristics of the smart node 
Tofano from the analogous technical field teaches: The method of Claim 15, further comprising generating the second hash at the smart node with the processor circuitry as at least a reflection of operations characteristics of the smart node (Examiner note: creation of a smart node with functions disclosed in Para. [0033] including hash generation is met by applying the smart mode algorithm of Tofano to the network structure; setup reflecting specific operation characteristics is met by a relevant lookup structure configuration using slice/stripes method of Tofano) (Tofano, in Para. [0178] discloses “If an index item is not selected by these first selection criteria, then the final smart mode algorithm may be applied. Accordingly, the smart node algorithms may reduce the number of keys that are included in the lookup structures 804 through the use of probabilistic algorithms.” Tofano, in Para. [0174] discloses “SMART_MODE_SMART-this mode uses an algorithm based on the hash of the data-portion identifier to select particular "recognized" keys for adding entries to the lookup structures 804”. Tofano, in Para. [0157] discloses “the stripes 506 may be configured for in-core hash-based fast lookup structures. Thus, the stripes 506 may also serve as a hash lookup key, effectively sub-dividing hash bucket chains for reducing scan times and improving sequential pre-fetching. Similar to the slices 504, the stripes 506 are on-node only structures, i.e., it is not necessary to provide remote routing for the slices 504 or the stripes 506”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Rueckriemen, as modified by Uhr and Rohleder, in view of the teaching of Tofano, which discloses smart node creation using configured smart mode algorithm that could be implemented for hashing in order to improve data management and security in the network (Tofano, [0157, 0174, 0178]).

Regarding claim 17 Rueckriemen, as modified by Uhr and Rohleder, teaches: The method of Claim 16, wherein the second hash is further reflective of a preceding hash contained in a local block chain stored in memory at the smart node (Examiner note:  second hash is disclosed as that comprising all operations characteristics of the node, i.e. smart node, it is met by the hash value related to the user verification/authentication; preceding hash values are met by all stored data records containing previous data) (Rueckriemen, in Para [0106] discloses “Embodiments may have the advantage of providing easy access to the public cryptographic key of the vehicle and efficient verification of the signature of the data records of the vehicle. Therefore, the blockchain alone may be used to verify the authenticity of the data records of the vehicle.”

Regarding claim 19 Rueckriemen, as modified by Uhr, Rohleder, and Tofano, teaches: The method of Claim 16, wherein the generation of the second hash is performed upon installation of the smart node on the gas turbine engine (Examiner note: creation of a smart node with functions disclosed in Para. [0033] including hash generation is met by applying the smart mode algorithm of Tofano to the network structure; smart node installation on the gas turbine is met by an appropriate configuration of the computing devices of Tofano; due to the lack of proper antecedent basis, see 112 rejection, the control functions of a gas turbine are treated as general control functions/operations of a vehicle engine component) (Tofano, in Para. [0174] discloses “SMART_MODE_SMART-this mode uses an algorithm based on the hash of the data-portion identifier to select particular "recognized" keys for adding entries to the lookup structures 804”. Tofano, in Para. [0178] discloses “If an index item is not selected by these first selection criteria, then the final smart mode algorithm may be applied. Accordingly, the smart node algorithms may reduce the number of keys that are included in the lookup structures 804 through the use of probabilistic algorithms.” Tofano, in Para. [0091] discloses “For multi-node environments, index shards may be distributed across all or some of the service computing devices based on configuration rules.”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IVANOVICH GAVRILENKO whose telephone number is (313)446-6530.  The examiner can normally be reached on Monday-Friday 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VLADIMIR I GAVRILENKO/Examiner, Art Unit 2431     

/TRANG T DOAN/Primary Examiner, Art Unit 2431